DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 27 July 2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jorion (US 2014/0197307) in view of Kolodziejczyk (US 5,430,406).
In regard to claims 1-5, Jorion discloses an X-ray detector reset control circuit used in an X-ray analytical instrument, the instrument is configured to induce and analyze a series of events of induced X-rays, the circuit comprises:
(a) an X-ray detector configured to detect the events of induced X-rays with energy E keV and send detector analog voltage response signals indicative of the events of X-rays (e.g., “… detector 400 is a scintillation crystal (not shown) coupled to a photomultiplier (not shown, PMT) … x-rays …” in paragraphs 46 and 102);
(b) a charge-sensitive preamplifier connected to the detector and configured to amplify the response signals and produce amplified signals (e.g., “… preamplifier 416 is a simple current-to-voltage converter …” in paragraph 47 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the preamplifier is a charge-sensitive preamplifier in order to convert the current from the detector into a voltage);
(c) an analog-to-digital converter (ADC) for providing a digitization of the amplified signals, the ADC having an ADC output level and producing a series of digitized signal values corresponding to the events of X-rays, the series of signal values causing a stair-like increase of the ADC output level (e.g., see “… ADC 420 …” in paragraph 47 and “DOUT” in Figs. 4 and 13);
(d) a spectrum generator receiving the series of digitized signal values from the ADC (e.g., “… pulse height analyzer 402 (PHA) and operator interface 404. The operator interface 404 is shown for completeness and includes a memory controller/interface 406, a dedicated histogram memory 408 and a generic computer 410 …” in paragraph 46);
e.g., “… sequencer … sop is activated at the beginning of a pulse event … This allows registering every pulse event time of arrival with maximal resolution …” in paragraph 86), and working in coordination with a predetermined peaking time tp indicative of a time span required to establish the ADC output level after the corresponding fast pulse timing signal (e.g., “… forcing successive integrator resets to be separated by at least the length of the recorded impulse response (so successive responses do not overlap in time) …” in paragraph 55); and
(f) a micro-reset decision module and a micro-reset unit, wherein the decision module is configured to receive signal from the ADC, trigger a reset to decrease the ADC output level with a charge reset drop according an upper level reset criterion, for which the ADC level has surpassed an upper level threshold, and wherein the upper level reset criterion includes the ADC output level surpassing the upper level threshold and the peaking time tp elapsing since a most recent of the fast pulse timing signals (e.g., “… the integrator may be periodically reset to prevent overflow. This reset function is performed by the Integrator Reset Controller 424 (IRC) which generates reset signal (ARST=DAC(DRST)) through the auxiliary DAC 426 to keep integrator output headroom within acceptable range. While the ADC 420 output alone can be used to monitor the integrator 418 … the high resolution ADC 420 can complement the limit sensor's 422 low resolution, should more sophisticated predictive algorithms be implemented … integration of incoming pulse events increases the AOUT rate of climb, shortening travel-up intervals as additional reset cycles are initiated to account for the additional charge collection (see hot cycle, FIG. 6) … forcing successive ” in paragraphs 48, 49, and 55).
While Jorion also discloses the implementation of more sophisticated predictive algorithms for periodically resetting the integrator to prevent overflow, the circuit of Jorion lacks an explicit description that the “more sophisticated predictive algorithms” include a pile-up reset criterion as a second reset criteria, for which two of the events of X-rays are within a predetermined time with or without surpassing the upper level threshold, wherein the pile-up reset criterion includes the corresponding fast pulse timing signals of two of the events of X-rays being within the peaking time tp.  However, Kolodziejczyk teaches (fifth column 3 paragraph and ninth column 6 paragraph) that if “… it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal … switch 6 is closed, either at pile-up or at the termination of the integration time, to reset the integrators to zero in preparation for the next measurement …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pile-up reset criterion as a second reset criteria in the “more sophisticated predictive algorithms” of Jorion, in order to reset when the corresponding fast pulse timing signals of two of the events of X-rays are within the peaking time tp so as to only measure the first pulse signal in a pile-up chain.
	In regard to claim 6 which is dependent on claim 4, Jorion also discloses that the decision module triggers the reset after the ADC output level has surpassed the upper level threshold and the peaking time tp has elapsed since a most recent of the fast pulse timing signals (e.g., “… reset function is performed by the Integrator Reset Controller 424 (IRC) ” in paragraphs 48, 49, and 55).
	In regard to claim 7 which is dependent on claim 4, the circuit of Jorion lacks an explicit description that the decision module triggers the reset when the pile-up event indicative of more than one fast pulse timing signal occurs within the peaking time tp. However, Kolodziejczyk teaches (fifth column 3 paragraph and ninth column 6 paragraph) that if “… it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal … switch 6 is closed, either at pile-up or at the termination of the integration time, to reset the integrators to zero in preparation for the next measurement …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the decision module of Jorion is configured to reset when more than one fast pulse timing signal occurs within the peaking time tp so as to only measure the first pulse signal in a pile-up chain.
	In regard to claim 8 which is dependent on claim 1, Jorion also discloses that the decision module further includes a lower level threshold, and is configured to ignore the reset decision when the ADC output level is lower than the lower level threshold (e.g., “… reset function is performed by the Integrator Reset Controller 424 (IRC) which generates reset signal (ARST=DAC(DRST)) through the auxiliary DAC 426 to keep integrator output headroom within acceptable ” in paragraphs 48, 49, and 55).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the decision module of Jorion is configured to ignore the reset decision when the ADC output level is lower than a lower level threshold in order to keep integrator output headroom within acceptable range.
	In regard to claim 15 which is dependent on claim 4, Jorion also discloses that the decision module is configured to execute a process which comprises the steps of:  a) receiving the signal values with the corresponding fast pulse timing signals, b) waiting until the ADC output level has surpassed an upper level threshold, c) waiting until the peaking time tp has elapsed since a most recent of the fast pulse timing signals, and d) triggering a reset (e.g., “… reset function is performed by the Integrator Reset Controller 424 (IRC) which generates reset signal (ARST=DAC(DRST)) through the auxiliary DAC 426 to keep integrator output headroom within acceptable range … integration of incoming pulse events increases the AOUT rate of climb, shortening travel-up intervals as additional reset cycles are initiated to account for the additional charge collection (see hot cycle, FIG. 6) … forcing successive integrator resets to be separated by at least the length of the recorded impulse response (so successive responses do not overlap in time) …” in paragraphs 48, 49, and 55).
	In regard to claim 16 which is dependent on claim 4, the circuit of Jorion lacks an explicit description that the decision module is configured to execute a process which … it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal … switch 6 is closed, either at pile-up or at the termination of the integration time, to reset the integrators to zero in preparation for the next measurement …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the decision module of Jorion is configured to reset when the ADC output level is above a lower level threshold with a second of the signal values with a second of the corresponding pulse timing signals is received before the peaking time tp has elapsed since the first of the pulse timing signals so as to only measure the first pulse signal in a pile-up chain.
	In regard to claim 18 which is dependent on claim 1, Jorion also discloses a regular preamplifier coupled with the charge sensitive preamplifier, further amplifying the amplified signals (e.g., “… a subsequent shaping amplifier …” in paragraph 47).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jorion in view of Kolodziejczyk as applied to claim 1 above, and further in view of Baker (Matching the noise performance of the operational amplifier to the ADC, Texas Instruments Incorporated SLYT237 (2006), 10 pages).
In regard to claim 17 which is dependent on claim 1, the circuit of Jorion lacks an explicit description that the preamplifier has a preamplifier root-mean-square (RMS) noise, the ADC has an ADC RMS noise, and wherein the amplification gain is set so that the preamplifier RMS noise is substantially equal to the ADC RMS noise.  However, Baker teaches (left column on pg. 9) that “… If the amplifier is too noisy, the ADC will reliably convert the noise from the amplifier circuit to the digital output. On the other hand, it is possible to have an ADC that is noisier than the amplifier circuit. If we choose an extremely low-noise amplifier without evaluating the system, we will probably spend too much money on one component or the other …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to match the noise performance of the preamplifier having a desired amplification gain to the ADC of Jorion, in order to optimize performance and expense.
Claims 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jorion in view of Kolodziejczyk as applied to claim 1 above, and further in view of Warburton et al. (US 5,873,054).
	In regard to claim 19 which is dependent on claim 1, the circuit of Jorion lacks an explicit description that the decision module comprises at least one logic unit which is a field programmable gate array.  However, reset decision modules are well known in the art (e.g., see “… FiPPI logic is implemented using a field programmable gate array (FPGA) for several reasons. First, this allows a fairly high density of logic to be implemented in a small space. Secondly, and even more important, the logic in FPGAs is not permanent, but is downloaded from a file prior to the start of operation. Thus, changing the operations performed by the logic can be done simply by changing the download file. This allows the logic to be readily modified, either to meet different operating conditions or to ” in the last column 13 paragraph of Warburton et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional reset decision module (e.g., comprising FPGA to achieve a desired cost per unit and/or a desired operating speed) for the reset decision module of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional reset decision module (e.g., comprising at least one logic unit which is an FPGA) as the reset decision module of Jorion.
	In regard to claim 21 which is dependent on claim 1, the circuit of Jorion lacks an explicit description that the ADC is a 16-bit ADC having 65,536 least significant bits (LSBs) in the ADC output range, and incidence of an iron X-ray having E = 6.4 keV causes an increase in the ADC output level which is greater than 1,500 LSBs.  However, ADCs are well known in the art (e.g., see “… The number of ADC bits depends upon the interplay between cost, speed, and resolution of dynamic range … Adapting the design to other numbers of input bits will be readily understood by those skilled in digital electronics …” in the third  et al. ).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ADC (e.g., a 16-bit ADC to achieve a desired cost, a desired speed, and/or a desired resolution of dynamic range) for the ADC of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional ADC (e.g., a 16-bit ADC having 65,536 least significant bits in the ADC output range) as the ADC of Jorion.  It should be noted that an R of ~1/18 divided by 5.9 keV is ~0.95%/keV and thus the intended use of 6.4 keV would result in an output of 3988 LSBs from a 16-bit ADC.
	In regard to claim 22 which is dependent on claim 1, the circuit of Jorion lacks an explicit description that the ADC is a 16-bit ADC having 65,536 least significant bits (LSBs) in the ADC output range, and wherein the ADC output level increase divided by E is greater than 234 LSBs.  However, ADCs are well known in the art (e.g., see “… The number of ADC bits depends upon the interplay between cost, speed, and resolution of dynamic range … Adapting the design to other numbers of input bits will be readily understood by those skilled in digital electronics …” in the third column 9 paragraph of Warburton et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ADC (e.g., a 16-bit ADC to achieve a desired cost, a desired speed, and/or a desired resolution of dynamic range) for the ADC of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional ADC (e.g., a 16-bit ADC having 65,536 least significant bits in the ADC output range) as the ADC of Jorion.  It should be noted that an R of ~1/18 divided by 5.9 keV is ~0.95%/keV and thus the intended use would result in an output of 623 LSBs/keV from a 16-bit ADC.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jorion in view of Kolodziejczyk as applied to claim 1 above, and further in view of Bastia et al. (An integrated reset/pulse pile-up rejection circuit for pixel readout ASICs, IEEE Transactions on Nuclear Science, Vol. 53, no. 1 (February 2006), pp. 414-417).
	In regard to claim 20 which is dependent on claim 1, while Jorion also discloses (paragraph 48) that “… the high resolution ADC 420 can complement the limit sensor's 422 low resolution, should more sophisticated predictive algorithms be implemented …”, the circuit of Jorion lacks an explicit description that the decision module comprises at least one logic unit which is an application specific integrated circuit (ASIC).  However, reset decision modules are well known in the art (e.g., see “… a compact integrated CMOS circuit which performs both the functions of Readout Cell Reset and Pile-Up Rejection … designed to be as simple as possible in order to minimize its area occupation on the chip: it consists of one toggle-type Flip/Flop, one ” in the third left column paragraph on pg. 414 of Bastia et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional reset decision module (e.g., comprising a fast logic unit, an AND-gate and an OR-gate) for the reset decision module of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional reset decision module (e.g., comprising at least one logic unit which is an ASIC) as the reset decision module of Jorion.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jorion in view of Kolodziejczyk and Baker as applied to claim 17 above, and further in view of Texas Instruments Incorporated (ADS8325 data sheet (August 2007), 36 pages).
	In regard to claim 23 which is dependent on claim 17, the circuit of Jorion lacks an explicit description that the ADC RMS noise is less than 1% of the ADC output level increase.  However, ADCs are well known in the art (e.g., see “… Very Low Noise: 3LSBPP …” for “… Effective number of bits ENOB … 13.8 … Bits …” on pp. 1 and 5 in Texas Instruments Incorporated’s ADS8325 data sheet).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ADC (e.g., ADS8325 to achieve a desired resolution of 13.8 bits dynamic range) for the ADC of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional ADC (e.g., ADS8325 having 3 LSB noise) as the ADC of Jorion.  It should be noted that an R of ~1/18 divided by 5.9 keV is ~0.95%/keV and thus the intended use of 6.4 keV would result in an ADC RMS noise that is less than 1% of the output of 3988 LSBs from the ADS8325.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 2014/0197307.  The improvement comprises in combination with other recited elements, wherein the micro-reset decision module further comprises a fast logic unit receiving the ADC output level and the fast pulse timing signal as input and producing an upper level reset signal and a pile-up reset enable signal as output, an AND-gate receiving the pile-up reset enable signal and the fast pulse timing signal as input and producing a pile-up reset signal as output and an .
Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Kolodziejczyk teaches away from triggering a reset when there is a pile-up event because Kolodziejczyk states (column 3, lines 34-49) that the measurement result for the pile-up event is found by not resetting and using the difference between two read-outs to get the measurement result for the second pulse signal and thus a reset is not triggered when there is a pile-up event.  Examiner respectfully disagrees.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  In this case, Kolodziejczyk states (column 3, lines 34-49) that “… If it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal. In principle, however, there is nothing to prevent the construction of a circuit wherein at the occurrence of the second pulse signal one reads out the value of the result signal without resetting it, and at the occurrence of a third pulse signal one reads off the result signal again. Then the measurement result for the second pulse signal can be found by forming the difference between the two readouts. The circuit would be somewhat more complicated but there may be circumstances under which one will accept this to obtain the higher measurement rate that can be obtained with such a circuit …”.  Thus lines 34-49 in column 3 of Kolodziejczyk teach at least two different embodiments.  A first “circuit would be ” embodiment was disclosed wherein “there is nothing to prevent the construction of a circuit wherein at the occurrence of the second pulse signal one reads out the value of the result signal without resetting it”.  A second embodiment was also disclosed wherein “If it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal”.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pile-up reset criterion as a second reset criteria in the “more sophisticated predictive algorithms” of Jorion, in order to reset when the corresponding fast pulse timing signals of two of the events of X-rays are within the peaking time tp so as to only measure the first pulse signal in a pile-up chain.  Therefore, applicant's arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884